Citation Nr: 9935708	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nervous disorder.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for stomach disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty between January 1968 and 
August 1973, and from May 1980 to August 1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence has been presented relating a 
nervous, back and stomach disability to the appellant's 
period of military service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
nervous disorder has been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for a back 
disability has been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

3.  A well grounded claim for service connection for a 
stomach disorder has been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant seeks service connection for a nervous, back 
and stomach disability.  Service connection may be granted, 
when the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in chronic disability 
was incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A review of the appellant's service medical records shows 
that he was seen for backache in April 1968, a couple days 
after he was physically assaulted.  The impression was 
muscular pain of back.  In December 1968, the appellant was 
hospitalized for right upper quadrant pain, lethargy, and 
diarrhea following use of Chloroquin-Primaquin tablet (anti-
malarial medication).  The diagnosis was hemolytic anemia due 
to glucoseophosphate dehydrogenase deficiency.  He was given 
a permanent profile against the use of anti-malarial 
medication and preventing assignment to endemic malaria 
areas.  In June 1971, he was seen for complaints of acid 
indigestion and diarrhea occurring when he gets nervous.  The 
impression was functional bowel problem and he was advised to 
use Maalox.  In January 1973, the appellant reported a 
history of upper abdomen pain, aggravated by anger, etc., 
without relief from antacid treatment.  Clinical findings 
were negative for melena, vomiting, and diarrhea.  The 
impression was rule out peptic ulcer disease.  An upper 
gastrointestinal (UGI) study was performed, which was normal.  
On follow-up, the normal UGI was noted and the impression was 
questionable duodenitis.  In May 1982, the appellant was seen 
for complaints of stomach and back pain of 1 month's 
duration.  He reported nausea related to a cold.  The 
assessment was possible peptic ulcer disease.  In June 1983, 
the appellant complained of abdominal pain of 2 days' 
duration, treated with Mylanta.  The assessment was 
gastroenteritis.  On follow-up, the appellant reported that 
he felt better, but he continued to have diarrhea.  The 
assessment was gastroenteritis, rule out parasitis.

Report of separation examination dated July 1983 reflects 
that the appellant had sensitivity to anti-malarial 
medication.  No other defects are noted.  The history portion 
of that report reflects stomach and liver trouble.  The 
examiner noted that the appellant had chronic abdominal 
discomfort/cramps, which is usually relieved by Donnatal.

In July 1994, more than 10 years after service discharge, the 
appellant filed a claim for service connection for nervous, 
back and stomach disability related to service.  Evidence 
submitted to support this claim included report of VA back 
examination dated August 1994, showing a diagnosis for 
degenerative joint disease of the lumbosacral spine per x-ray 
study with right S1 radiculopathy, and report of VA stomach 
examination dated September 1994, showing a diagnosis for 
glucose-6 phosphate dehydrogenase deficiency and history of 
hemolytic reaction due to malaria medication.

Also, the VA received VA outpatient treatment records dated 
August 1994 to April 1998, showing the appellant was 
diagnosed with organic mood disorder secondary to brain 
tumor, degenerative joint disease of the back, and hiatal 
hernia with mild prolapse of the gastric mucosa per barium 
enema.

Lastly, the VA received an excerpt from a medical treatise 
concerning anemia and nervous symptoms related thereto and a 
letter from a private psychiatrist dated October 1995.  The 
October 1995 letter reflects that the appellant was a patient 
since 1987 for "an instability of the his state of mind and 
memory which are related to an adverse effect and the result 
of the medication Chloroquin-Primaquin."  This letter 
further reflects that the appellant has a gastrointestinal 
disability and osteoarthritis disorder related to this 
medication's administration in service.  (See Spanish 
document translation).

In view of the private psychiatric opinion in the October 
1995, which relates the claimed disorders to the appellant's 
period of military service, the Board finds that the claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
However, this case requires further development for appellate 
purposes by VARO prior to a disposition on the merits.
ORDER

To the extent of the finding that well grounded claims have 
been submitted, the appeal is resolved in the appellant's 
favor.


REMAND

Having established that the claims are well grounded, further 
evidentiary development by the VA is necessary to ensure that 
the VA has met its duty to assist the appellant.  Morton v. 
West, 12 Vet.App. 477 (1999) (VA cannot assist a veteran in 
developing a claim which is not well grounded).  This 
development should include, but is not limited to, requesting 
a list all medical care providers from the appellant who have 
treated him for the claimed disorders since service discharge 
and obtaining those records.  Also, separate VA psychiatric, 
back and stomach examinations should be conducted to 
determine whether any currently shown disability of the mind, 
back or stomach is related to service.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990) and Green v. Derwinski, 1 
Vet.App. 121 (1990).

In view of the above, the claims are remanded to VARO for the 
following.

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for the claimed disorders 
since service discharge.  After securing 
the necessary authorization, where 
necessary, VARO should obtain all records 
of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, those 
records from Carlos Vargas Villanueva, 
M.D., of the Neuro-Psycho-Dynamic 
Institute in Caguas, Puerto Rico.

2.  The appellant should be scheduled for 
a VA examination by a psychiatrist.  
Prior to the examination, the claims 
folder must be reviewed along with a copy 
of this decision-remand.  For the record, 
the psychiatrist should determine the 
nature and extent of any independent 
chronic psychiatric disturbance shown on 
current examination, providing a 
differential diagnosis for any secondary 
or subtype, and whether or not the 
appellant displays any pathological 
findings consistent with the onset of any 
psychiatric disease in service.  
Additionally, the psychiatrist should 
indicate whether or not the appellant has 
any current psychiatric disorder related 
to anti-malarial medication (Chloroquin-
Primaquin) in service.  A complete 
rationale for all opinions and 
conclusions must be provided.

3.  The appellant should be scheduled for 
a VA back examination by a qualified 
medical doctor to determine the nature 
and extent of any back disorder shown on 
the current examination.  Prior to the 
examination, the claims folder must be 
reviewed along with a copy of this 
decision-remand.  The examiner should 
indicate whether or not the appellant 
displays any pathological findings 
consistent with the onset of a chronic 
back/spine disorder in service.  
Additionally, the examiner should 
indicate whether or not the appellant has 
any current back/spine disorder related 
to anti-malarial medication (Chloroquin-
Primaquin) in service.  A complete 
rationale for all opinions and 
conclusions must be provided.

4.  The appellant should be scheduled for 
a VA stomach examination by a qualified 
medical doctor to determine the nature 
and extent of any stomach disorder shown 
on the current examination.  Prior to the 
examination, the claims folder must be 
reviewed along with a copy of this 
decision-remand.  The examiner should 
indicate whether or not the appellant 
displays any pathological findings 
consistent with the onset of a chronic 
stomach disorder in service.  
Additionally, the examiner should 
indicate whether or not the appellant has 
any current stomach disorder related to 
anti-malarial medication (Chloroquin-
Primaquin) in service.  A complete 
rationale for all opinions and 
conclusions must be provided.

5.  VARO and the examiners are reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

6.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
VARO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The appellant need take no action unless 
otherwise notified.  Thereafter, the case should be returned 
to the Board if in order.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

